Citation Nr: 1718780	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  08-21 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hallux valgus deformity with laceration of the tibial left foot with hyperkeratotic lesions, ball of foot.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to March 1971, with time lost during January 1971.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction of this case has been transferred to the RO in New Orleans, Louisiana.  The Veteran testified at an October 2010 Board hearing before the undersigned Veterans Law Judge; the transcript of the hearing is associated with the Veteran's record. In February 2011, the Board remanded the application to reopen the previously denied claim for service connection, and in an August 2012 decision, the Board reopened the claim for service connection and remanded the case for further evidentiary development, to include the scheduling of a VA examination.  In September 2015 and April 2016, the case was remanded to obtain addendum medical opinions.  This matter is again before the Board for further appellate consideration. 


FINDING OF FACT

The record includes undebatable evidence that the Veteran's left foot disability clearly and unmistakably existed prior to service and clearly and unmistakably was not permanently aggravated beyond its natural progression by an inservice event, injury or illness. 


CONCLUSION OF LAW

Service connection for hallux valgus deformity with laceration of the tibial left foot with hyperkeratotic lesions, ball of foot, is not warranted.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.306 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As an initial matter, the Board notes that VA has met all statutory and regulatory notice and duty to assist provisions with respect to the matter herein decided.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Stegall v. West, 11 Vet. App. 268, 271 (1998).  No further notice or evidentiary development is required.

Legal Criteria, Factual Background and Analysis

The Veteran seeks to establish service connection for hallux valgus deformity with laceration of the tibial left foot with hyperkeratotic lesions, ball of foot.  He maintains that his preexisting left foot injury was aggravated in service during basic training.  

Under applicable law, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d)

Every Veteran who served in the active military, naval, or air service after December 31, 1946 is taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Only those conditions recorded in examination reports can be considered as "noted."  38 C.F.R. § 3.304(b).

Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  A preexisting disease or injury will be found to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a). 

If a disorder noted at the time of a Veteran's examination, acceptance, and enrollment into service undergoes a chronic or permanent increase in severity during service, it is presumed that the disability was aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  This presumption can be rebutted only by clear and unmistakable evidence demonstrating that the increase was due to the natural progress of the condition.  38 C.F.R. § 3.306(b).

Evidence of the Veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to inservice treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).

To rebut the presumption of sound condition for conditions not noted at entrance into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 Fed. Reg. 23027 (May 4, 2005).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service-the second step necessary to rebut the presumption of soundness-a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.  

A layperson is generally incapable of opining on matters requiring medical knowledge.  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In essence, lay testimony is competent when it pertains to the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See, Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In November 1970, when the Veteran entered service he was examined and found to be physically qualified for enlistment.  There were no abnormalities of the feet found on clinical evaluation; but x-rays of the left foot showed a bone defect of the 1st metatarsal; there was no active disease.  He reported in the Report of Medical History at enlistment that he had no swollen or painful joints, no bone, joint, or other deformity, and no loss of a toe.  He did not note/check a response regarding whether he had ever had foot trouble.  The examining physician noted that the Veteran had a laceration of his left foot (age 16), no sequelae, and no significant history or symptoms.

A November 1970 clinical report notes the Veteran was seen with foot problems and was told to return in 4 days if it was not doing any better; the left foot had old injury.  A February 1971 military health record shows the Veteran's calf circumference measured 5 inches from tibial tubercle and revealed 1 inch left calf atrophy.  The impression was left hallux rigidus from soft tissue contracture.

On February 1971 military outpatient clinical record, the Veteran reported that he sustained a lawn mower injury to his left foot in August 1965.  The injury was surgically repaired.  The injury was an open fracture of the 1st metatarsal shaft left foot along with laceration to the long flexor tendon of the 1st toe and the short flexor tendon to the 2nd and 3rd toes, and he sustained damage to his intrinsic musculature of those toes.  He stated he was active in sports prior to his injury but following his injury he was not active in sports.  He also stated that he had continuing difficulty with his left foot following the injury.  X-rays showed evidence of an old injury of 1st metatarsal left foot with narrowing of joint space at metacarpal phalangeal joint.

A February 1971 clinical record notes the Veteran had decreased flexion of his 1st, 2nd and 3rd toes of his left foot.  Muscle strength was within normal limits.  He walked with a hallux rigidus type gait that was on the lateral side of his left foot with the inability to push off properly on the left great toe.  His calf circumference measured 5 inches from the tibial tubercle of both legs reveal a 1 inch left calf atrophy compared to the right calf.  X-rays showed an old injury to the first metatarsal left foot with the appearance of a loose bony fragment on the medial side of the first metatarsal head.  There also appears to be narrowing of the joint space at the metatarsophalangeal joint.  The diagnosis was that the Veteran exhibits an inability to extend his left great toe at the MP [metatarsal phalangeal] joint in what appears to be a hallux rigidus deformity of the hallus from a soft tissue contracture on the plantar aspect of his left foot.  It was noted that this was not in the line of duty, and existed prior to service.  It was recommended that since the Veteran did not meet military induction standards he be presented to a Medical Board for consideration for separation for an EPTS [existed prior to service] condition that was not service aggravated.  

A February 1971 Medical Condition - Physical Profile Record noted the Veteran had hallux rigidus left hallux from soft tissue contracture and lack of great toe extension.  He was restricted from running, marching or jumping pending action of the Medical Evaluation Board to determine fitness for induction.

A February 1971 Medical Board Proceedings report noted that the Veteran exhibited an inability to extend his left great toe at the MP joint in what appeared to be a hallux rigidus deformity of the hallus from a soft tissue contracture on the plantar aspect of his left foot.  It was noted that the medical condition or physical defects did not occur in the line of duty, existed prior to entry on active duty and was not aggravated by active duty.  The February 1971 Medical Board evaluation/separation examination shows abnormality of the feet on clinical evaluation.  It was noted that there was injury of the left hallux with lack of extension due to soft tissue contracture.  The diagnosis indicated left hallux rigidus, lack of extension due to soft tissue contracture.  It was noted that the Veteran was not qualified for induction.  It was further noted in a March 1971 military disposition form that the Veteran exhibits an inability to extend his left great toe at the MP joint in what appeared to be a hallux rigidus deformity of the hallus from a soft tissue contracture on the plantar aspect of his left foot.  

An undated radiographic report (while in military) shows left foot with mild hallux valgus.  There was minimal deformity of the 1st metatarsal shaft suggesting the presence of a healed fracture at the site.  There was small bony fragment adjacent to the 1st metatarsal head probably resulted from trauma.  

A January 1980 private hospital outpatient clinic report shows the Veteran was 13 years status post laceration of the left forefoot that left him with an anesthetic great toe and tendon dysfunction.  He had an orthopedic shoe and could work without problems.  He complained of continuous pain in his arch with prolonged standing.  The assessment was medications and orthopedic shoes.

An undated medical report noted the Veteran had intermittent problems with his foot since the 1970s, when he suffered partial amputation of the left foot from a lawnmower accident.  Apparently the present problems are related to changing of shoes for the foot.  He stated that the present shoe was very uncomfortable.  The impression was a poorly fitting prosthetic shoe.  

On February 1990 VA orthopedic examination, the Veteran reported that at age 17 he had a severe laceration of his left foot when a lawn mower rolled over it (along tibial side of the left 1st metatarsal and then plantar surface and some on dorsal surface) and he had considerable suturing and repair.  When he entered the service in 1970 he did a lot of running and marching and his foot would twist and he would have prickling and sticking type pain in the forefoot; he could not move his left big toe.  While in service, he was treated by oral medication and some special shoes and orthoses and rest.  After discharge he was treated with orthoses and analgesics; no other treatment.  He wore thick-soled tennis or walking-type shoes.  He stated that excessive ambulation produced pain along the tibial side of the 1st left metatarsal and sometimes even short amounts of walking would hurt and the pain would go over into the medial half of the foot and sometimes seemed to go up into the lower calf region.  This forced him to walk and stand bearing most of his weight on the lateral border of the left foot.  He had no problems when he was non weight bearing.  X-rays of the left foot revealed no evidence of hallux valgus deformity.  There were some hypertrophic changes about the superior lateral aspect of the distal head of the 1st metatarsal.  The diagnoses were by history and visible scar, residuals of teenage, preservice lawn mower laceration of tibial side of left foot and dorsum and plantar aspect of left foot with very limited dorsiflexion of great toe and no detectable plantar flexion at digit but full passive mobility noted, along with 15 degrees left hallux valgus and what appeared to be plantar wart lesion under the 5th metatarsal head plantar.  The Veteran described weight-bearing pain requiring weight-bearing along the wound origin suggesting an old injury to left extensor hallucis longus.  X-ray reports describe hypertrophic changes, dorsum left 1st metatarsal.  

During his February 2013 VA foot examination, the Veteran reported that when he was 17 years old he was mowing a lawn with a hill that required him to lower the lawn mower down the hill with a rope.  He pulled the rope and the lawn mower up the hill while the lawn mower was running, he slipped and his left foot went under the lawn mower and lacerated his foot and traumatized much of the muscle, soft tissue and bone.  He had surgery on his left foot to repair the trauma which left him with chronic left foot pain and an abnormal stance.  He chronically everts his left foot to avoid 1st metatarsal phalangeal joint pain with ambulation.  He stated that the pain had worsened over the last few years due to his diabetic neuropathy.  He stated that he suffered a left ankle sprain in service in 1971 and was taken to the base clinic where a physician evaluated his foot and the reconstructive surgery he had at age 17.  He was told that he should never have been allowed to be in the service due to his left foot condition and as a result he was medically boarded out of the service.  Diagnostic testing revealed degenerative or traumatic arthritis of the left foot.  The diagnoses were hallux valgus and hallux rigidus.  

In an April 2013 VA medical opinion that accompanied the February 2013 VA foot examination, the examiner opined that it is at least as likely as not that the Veteran had a left foot injury that resulted in complications of hallux rigidus, hallux valgus, hammertoe, abnormal gait and development of calluses and it is not at least as likely as not the Veteran's left foot prior existing foot injury and deformity was aggravated during his military service.  The rationale for the opinion was that the Veteran's injury as a teenager is responsible for his previous and current foot deformities.  These deformities are progressive and chronic changes that take time to develop.  His short tenure of military duty would not account for these chronic changes (hallux valgus, hallux rigidus, left calf atrophy as noted on his examinations during military service).  Since they are chronic, his short term of duty in the military (3 months) could not account for his left foot condition.  By his own report on the February 1971 evaluation and his historical account during his VA examination, he had prior foot problems before entering the military.  Review of the service treatment records (STRs) did not show any new injury to the left foot that would add to his left foot deformity or add further complication to his prior existing injury with chronic complications.  

In September 2015 the Board determined that the April 2013 opinion did not address the standard of "clear and unmistakable" evidence, the AOJ did not obtain an adequate opinion, and its actions did not substantially comply with the Board's prior remand directives.  The claim was remanded to obtain an addendum VA medical opinion.

In December 2015 the same VA examiner who conducted the February 2013 VA foot examination as well as provided the accompanying April 2013 medical opinion, issued a VA medical opinion addendum in the matter.  The examiner opined that the Veteran's left foot disability, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an inservice event, injury or illness.  In her reasoning, the examiner noted that based on the Veteran's STRs it is likely the Veteran's laceration to the left foot resulting in an open fracture to his 1st metatarsal, laceration of the 1st long flexor tendon and the short flexor tendon to the 2nd and 3rd left toes, along with the development of a pes cavus and hallux rigidus deformity due to those injuries were clearly preexisting.  

Since the examiner found that the Veteran's left foot disability clearly preexisted his service, the question of whether it is clear and unmistakable (obvious, manifest, and undebatable) that the preexisting left foot disability was not aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress of the left foot disability was addressed.  

The examiner noted that the conditions and sequelae documented in the Medical Board examination in February 1971 were a result of an old injury and not an acute finding.  The Veteran had only been in service for 3 months at the time of the Medical Board examination.  The Medical Board gave the Veteran a profile that would avoid any injury to his left foot.  Also no injury was documented during his short time in service.  Based on this information and the knowledge that his medical examination findings were based on chronic conditions that clearly occurred prior to service, the Veteran's pes cavus, hallux rigidus and degenerative joint disease (DJD) of the left great toe were not aggravated in service but instead were progressing as would be expected based on the examination evidence and the medical literature.  Fractures can lead to DJD in a joint and pronation of the 1st metatarsal can result from a fracture to the metatarsal - all of which were clearly documented to have occurred prior to service.  Regarding the Veteran's statement that his left foot was generally okay prior to service, it is in direct contradiction of what he reported to the Medical Board [in service] when he stated that he experienced pain and difficulty in his left foot with increased physical activity and strain and was not able to participate in sports after his injury.  In addition, he stated that prior to his injury he was able to participate in sports.  In the VA compensation examination report, the Veteran reported a left ankle injury, not a left foot injury where the physician noted the severity of his preexisting injury and told him he should never have been allowed into the military due to the severity of his left foot injury and medical condition at that time.  The Medical Board designated that the Veteran was erroneously inducted and designated his left foot injury not in the line of duty.  The Medical Board also stated that the Veteran's foot was not aggravated by service.  Given this information, the Veteran's left foot deformity of hallux rigidus and pes cavus were not aggravated by service.  

Regarding the diagnosis of hallux valgus, as noted on the physical examination in 2013, that condition was more than likely a normal progression of the Veteran's left foot trauma and development of degenerative joint disease that occurred prior to service and not a result of his short time of activity in service.  This was noted to be supported by cited medical literature, which supports development of the condition as a sequela of trauma such as the Veteran sustained to his left foot in 1965 in particular to the 1st metatarsal.  Also per the literature, that deformity develops in a gradual manner, is progressive, and will not resolve.  

Moreover, the examiner opined that it is not likely that the Veteran's left foot condition resulted after service, was aggravated in service or progressed beyond its normal progression as a result of anything he did in service.  The rationale for the opinion was that the Veteran sustained a severe injury prior to service that resulted in the sequela of a pes cavus deformity, hallux rigidus and hallux valgus, per the natural progression of his injury.  The medical literature supports his trauma prior to service as an etiology of his hallux valgus and the military Medical Board evaluation documents evidence supporting his injury as the etiology of his pes cavus and hallux rigidus.  The STRs do not support any new injury to his left foot or any aggravation to his preexisting injury.  Rather what is documented is that the Veteran was erroneously inducted, placed on profile to prevent an injury, and then released within 4 months of his induction.  Given the short period in service and the lack of evidence in the STRs of any new injury or complaints or worsening symptoms and given the clear statement from the Veteran that he had limited use of his foot prior to service (being unable to participate in sports), and given the evidence presented by the Medical Board with a designation of erroneous induction and no line of duty with no aggravation during service.

In April 2016 the Board determined that the December 2015 medical opinion did not sufficiently answer the questions posed in the September 2015 remand and fell short of meeting the evidentiary standard of clear and unmistakable evidence.  The case was remanded for another VA medical opinion.

In July 2016, the Veteran underwent VA foot conditions examination pursuant to the April 2016 Board remand.  The examiner noted the Veteran's medical history consistent with his medical history reported in the February 2013 VA foot examination report and the December 2015 VA medical opinion.  The diagnoses were existed prior to service, left open foot injury with 1st metatarsal fracture and tendon/soft tissue injury, with ongoing chronic pain, sub-metatarsal plantar flexion and plantar hyperkeratosis, and progression to hallux valgus/ DJD 1st metatarsophalangeal (MTP).  The examiner opined that it is clear and unmistakable (obvious, manifest, and undebatable) that the left foot disability pre-existed service.  In addition, it is clear and unmistakable that the preexisting left foot disability was not aggravated during service, and that any progression was within natural progression of the left foot disability.  The examiner proffered a detailed and extensive rationale for the opinions, including review of the Veteran's lay statements and verbal history, prior VA examination and associated opinions, Board remand instructions, hearing testimonies, STRs, enlistment examination, Medical Board proceedings, and VA and private treatment records.  In summary he noted that complications of bony fractures, the 1st MTP or great toe, with or without tendon involvement, may lead to structural change in the MTP head position during follow-up and development of significant DJD.  The 1st MTP plantar flexion diagnosed in about 1991 and associated DJD are consistent in progression, but STRs do not suggest these findings to suggest an acceleration of progression.  

The examiner added that hallux valgus is considered to be a medial deviation of the 1st metatarsal and lateral deviation and/or rotation of the hallux, with or without medial soft-tissue enlargement of the 1st metatarsal head.  Etiology of hallux valgus includes genetic and hereditary factors abnormal biomechanics (limb length discrepancy, hypermobility/ligament laxity, flatfoot deformity, misaligned skeletal structures, increased BMI, neuromuscular diseases and trauma.  The Veteran had trauma with altered foot biomechanics and increased weight to explain its development.  Radiographic findings include lateral deviation of the hallux and medial deviation of the 1st metatarsal bone, with 1st MTP joint narrowing, osteophyte formation, subchondral cysts, and sclerosis are indicative of osteoarthritis.  Therefore the record, including the Veteran's history, testimony and STRs are consistent with a preexisting left foot injury.  This is undebatable evidence.  

Furthermore, the examiner noted that the Veteran had a progression of his existed prior to service condition, but this did not occur during military as confirmed by the comparison of inservice x-rays to the 1990 VA examination x-rays showing only minimal change is unrepresentative of acceleration beyond normal or natural progression.  This is undebatable evidence of no aggravation.  There is evidence that clearly supports a preexisting left foot condition and clearly there was no aggravation of that condition by military duty or injury.  

In light of the VA examinations and opinions, especially the July 2016 VA examination and opinion, and in consideration of the other evidence of record, the Board finds that the most probative evidence does not show an increase in severity of the Veteran's preexisting hallux valgus deformity with laceration of the tibial left foot with hyperkeratotic lesions, ball of foot during his nearly 4 months of active service. 

The Board accords great probative weight to the July 2016 VA examiner's opinion. The examiner provided a thorough rationale and based his conclusions on a review of the record and examination and interview of the Veteran.  The examiner offered clear conclusions with reliance on the supporting data.  The opinion rendered was framed in the necessary "clear and unmistakable" language required by applicable laws and regulations, and this opinion is unambiguous.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board has considered the Veteran's assertion that the activities he performed during basic training aggravated his preexisting condition, ultimately contributing to his release from service.  However, an opinion as to whether his preexisting left foot disorder increased in severity during service is a complex medical question for which lay testimony is not considered competent evidence.  As indicated above, the Veteran is certainly capable of observing flare-ups of pain or other symptoms, but he has not been shown to have the training or credentials to ascertain whether such changes constitute "aggravation" as defined by VA laws and regulations.  The Board acknowledges that activities in which the Veteran engaged in during basic training, such as running, and marching would logically cause some discomfort to a foot condition.  However, the issue of whether the condition actually worsened during the nearly 4 months of service beyond any natural progression is medically complex and requires a medical professional's opinion.  Thus, as the Veteran has not shown that he is qualified through education, training, or experience to offer an opinion of this type, his opinion is afforded less evidentiary value than the July 2016 opinion by a VA medical doctor.

Because an increase in severity is not shown to at least a state of equipoise, the presumption of aggravation is not invoked.  Even so, the July 2016 VA examiner clearly and persuasively explained the Veteran's present severity level is due the natural progress of the disease.  Moreover, to the extent there was an increase in severity, it occurred after service.

Accordingly, the evidence does not show that the Veteran's hallux valgus deformity with laceration of the tibial left foot with hyperkeratotic lesions, ball of foot disorder increased in severity during service.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, service connection for a hallux valgus deformity with laceration of the tibial left foot with hyperkeratotic lesions, ball of foot is not warranted, including based on the theory of service aggravation of a preexisting condition.  


ORDER

Service connection for hallux valgus deformity with laceration of the tibial left foot with hyperkeratotic lesions, ball of foot, is denied.


____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


